iMergent Reports First Quarter 2010 Financial Results PHOENIX, May 4, 2010 (GLOBE NEWSWIRE) iMergent, Inc. (AMEX:IIG), a leading provider of eCommerce software, site development, web hosting and search engine optimization for businesses and entrepreneurs, today reported financial results for its first quarter ended March 31, 2010. First Quarter 2010 Compared to 2009 Net income for the first quarter of 2010 was $123,000 or $0.01 per diluted common share, compared to $1,552,000, or $0.14 per common share in the comparable quarter last year. Income before income tax provision for the first quarter of 2010 was $248,000 compared to income of $2,778,000 in the comparable quarter last year. The income tax provision for the first quarter of 2010 was $125,000, compared to an income tax provision of $1,226,000 in the prior year quarter. The higher than normal income tax provision in the current quarter is primarily due to the expiration of the federal research and development tax credit. Revenue for the first quarter of 2010 decreased 18% to $17,094,000, compared to $20,921,000 for the comparable quarter last year. The lower revenue was a result of a 5% reduction in the number of workshops conducted during the first quarter of 2010 as compared to the comparable quarter in 2009, a decrease in the percentage of attendees purchasing products to 26% in the first quarter of 2010, compared to 28% in the comparable quarter of 2009, a 21% decrease in the number of preview buyers attending our workshops compared to the prior year quarter, as well as a 39% reduction in principal cash collected on our receivables portfolio.The remaining decrease in revenue is primarily related to commissions derived from third parties which decreased 22% to $2,581,000 for the three months ended March 31, 2010 compared to $3,330,000 for the three months ended March 31, 2009. The decrease was primarily attributable to a decrease in commission from third parties as a result of fewer leads sent to third parties due to a decrease in the Company’s product and service sales. The decrease in revenue from workshops was off-set by an increase of $1,000,000 as a result of the change in the Avail 24/7 contract.Revenue from our Crexendo Business Solutions Division was $242,000 compared to zero revenue in the comparable period last year.Total operating expenses decreased 9% to $17,975,000 for the first quarter of 2010, compared to $19,704,000 for the comparable quarter in 2009, primarily as a result of conducting fewer workshop events. Cash used for operating activities was $493,000 for the first quarter of 2010, compared to $76,000 for the comparable period in 2009. As of March 31, 2010, cash and cash equivalents were $20,220,000, working capital was $16,566,000, and working capital excluding deferred revenue was $30,774,000. During the quarter ended March 31, 2010, the Company repurchased 10,000 shares in the open market at $6.73 per share. Steven G.
